Title: To John Adams from Tristram Dalton, 21 July 1785
From: Dalton, Tristram
To: Adams, John


          
            Dear Sir
            Newburyport July 21st. 1785
          
          I am honored with your esteemed Letter of the 5th March last, and congratulate You on your appointment to that Court, where it was so much for the interest of these States to have a Minister—
          In my last letters of the 11th & 19th April, I attempted to give You some account of the Spirit of the People in this part of the Continent, on account of the unequal trade between the U States and G Britain, and enclosed you some Gazettees which contained a detail of the proceedings of the Inhabitants of Boston, occasioned thereby— Nothing after was attempted by them, except an address of the Merchants of that place to Congress, which you have no doubt seen in the prints—if not, it was of no consequence—
          The Legislature of this Commonwealth, of which, notwithstanding my resignation of a Seat in the Senate, this Town insisted on my being a Member; in their May Session, entered warmly into the consideration of this subject— Beside passing an Act to encourage the Manufactures of this Country and to discourage importations of Luxuries by imposing heavy duties,—One was passed to regulate Commerce and Navigation, more particularly pointed at those of G Britain— It is enclosed for your perusal— How far it may have any effect, for this Government—, and for New Hampshire who has passed a Law similar to the lastmentioned, is uncertain— how politic it is I dare not think— it is to be wished that the other States may follow—altho’ Connecticutt appear in all her commercial regulations to study her own emolument solely, without regarding the welfare of the other States whole— However these Laws already passed have put the Colonies of Nova-Scotia and New Brunswick into Consternation, and if executed will affect the British W I Islands—
          It is to be sincerely regretted that Congress do not find themselves invested with sufficient powers to regulate the Commerce of the whole Union— The Northern States have granted these powers— the Southern are cautious—tho’ Virginia I think, set the example— The great inequality of Trade, occasioned by the want of this Power, to be directed by one will, commanding the Union, must, I trust, produce the necessary Delegations— indeed we are told that Congress has in contemplation to recommend to the several States their being invested therewith, which, if complied with, must render them, in this view, of more importance— but, without such an Union of Powers, it is to be feared that your public Negotiations will be treated with indifference, as the Court of G Britain, in the latter Case, will esteem our Confederacy a rope of Sand—
          I agree with you that “We are much less in the power of the English than either they or we imagine”— Their conduct, whither of those in Power or of those in Trade, has, with respect to our trade, been just such as will in the End serve our interest—like that during the revolt, it tends to wean and alienate us in every sense—
          If the good Policy of the French Nation, which seldom sleeps, is exercised towards us, it is more now in their power to win our trade than it ever has been— Our being able to send Fish Oil and Ashes to their Marketts will be a great Mean to effect this; and, with great pleasure, I hear that a considerable quantity of our fish Oil is already ordered to that Kingdom, under some public Sanction— In short, Sir, so disgusted are our people to the Northward with those of G B, that it would be no difficult matter to take them entirely from connection with them, and to lead Us to France and other Nations— Our prejudices for English Manufactures would soon wear off, and the few Articles, called necessaries, which, thank God, are next to none, could be very soon supplied from other quarters—
          If a commercial treaty with G B, on Terms of Equality, cannot be obtained, I hope, for my own part, this will be the consequence— It would add much to my enjoyment to find your Labors in this Negotiation as effectual and beneficial as were those in the United Provinces— I have every inducement to wish you success—
          Permit me to put a question or two—, which Gentlemen in the mercantile Line must excuse. Does our existance as a Nation depend upon Commerce?— is that an object of the first magnitude or even of the second? do not these States depend firstly and principally upon their Agriculture—and nextly upon their Manufactures? and do not many persons, of great ingenuity argue against an extensive trade, as ruinous to the manners of a Republic, and scarcely allow the necessary intercourse of Merchants a third rank in the political Scale?—
          The relative Situation of the Powers in Europe to one another, rendering the encouragement and extension of Trade necessary to their well being, is unlike that of this Nation— Yet we seem to take up with their Sentiments and their Prejudices, and apply them to ourselves— We are, say many here, an undone people without a free and full extension of our Commerce—whereas, perhap, the contrary may be true— that with such an unlimited Trade we might soon ruin ourselves—toward which event we have already tended fast— Our thirst for this profession is beyond our means; and were we indulged we should very soon be at the disposal of those Nations who would give us Credit—
          It is time that we made a pause; thanks to the People of G Britain their conduct has lead to it—
          Our internal Resources are infinite. We are, abstractedly considered, great—or rather have the power completely to render ourselves so—
          Shall I tresspass too far by adding, that it appears to me, that every encouragement should be given by the several Legislatures And by Individuals of influence, to the improvement of Agriculture, which will encrease our exports, and of our Manufactures, which will lessen our imports & render us less dependent: while, at the same time, Commerce should be protected and encouraged as far is consistent with these Objects—further is certainly an injury— No one has a fuller Idea of the Benefits to a Country resulting from Trade than I have, and no one wishes health to it more— But the great whole of my Nation is dearer to me than any particular profession in it— If these my opinions respecting trade are wrong I hope to be put right—for my public and private conduct must follow them— but I trespass on your important time—
          In a former letter I acquainted You that a foederal Court was appointed to be held at Williamsburg in June, for the purpose of determining our Claim to Lands Westward of the River Hudson— this was adjourned to November, on account of some of the Judges declining to act— Others are appointed in their room—and our Agents are pleased with the Characters of the Judges, collectively— As much as I expect will be effected if New York is prevented from engrossing these Lands, & thereby becoming too important—
          Mrs & Miss Dalton request their respectful regards may be tendered to Mrs Adams—
          I am with the most affectionate Esteem / Your obliged Friend & / most humble Servant
          
            Tristram Dalton—
          
        